          Case 3:19-cv-00210-MMD-WGC Document 23 Filed 10/09/20 Page 1 of 4



 1   AARON D. FORD
      Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
 6
     Attorneys for Defendants,
 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11   ROBERT CSECH,
                                                                Case No. 3:19-cv-00210-MMD-WGC
12                          Plaintiff,
13   vs.                                                    OPPOSITION TO REQUEST FOR DEFAULT
                                                                        (ECF NO. 20)
14   MCKEE, et al.,
15                          Defendants.
16

17           Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,
18   and Douglas R. Rands, Senior Deputy Attorney General, hereby respond to Plaintiff’s Request for Entry
19   of Default (ECF No. 20) This response is made and based upon the attached Points and Authorities, the
20   papers and pleadings on file herein, and such other and further information as this Court may deem
21   appropriate.
22                          MEMORANDUM OF POINTS AND AUTHORITIES
23   I.      FACTS AND RELEVENT PROCEDURAL HISTORY
24            This case is a civil rights action pursuant to 42 U.S.C. § 1985. (ECF No. 4). Plaintiff, Robert
25   Csech, (Plaintiff), is an inmate in the lawful custody of the Nevada Department of Corrections (NDOC)
26   and is currently housed at the Northern Nevada Correctional Center (NNCC). (ECF No. 4 at 1).
27           On September 16, 2020, Plaintiff filed a Request for Entry of Default against Defendants. (ECF
28   No. 20 at 2) He claims he is entitled to default pursuant to local rule 77-1. (Id.) He also alleges fraud

                                                        1
           Case 3:19-cv-00210-MMD-WGC Document 23 Filed 10/09/20 Page 2 of 4



 1   against the Court. (Id.) In this matter, all the Court has ordered that the Defendants are not required to

 2   answer or respond to the Complaint until after the Early Mediation Conference. (ECF No. 3)             Default

 3   is not warranted, as the early mediation conference was only recently concluded on September 22,

 4   2020.

 5   II.      LEGAL STANDARD

 6             A.     Plaintiff has not provided any legal authorities to support his request for relief.

 7             According to the title of his application/motion, Plaintiff asserts that he is entitled to an award

 8   of default based Local Rule 77-1. However, this authority does not expressly authorize this Honorable

 9   Court to enter a default judgment against a defendant which has no obligation to file an answer and has

10   defended the action through mediation. Therefore, Plaintiff has not provided this Court with any legal

11   basis to grant him the relief he requests.

12            B.      Default may be awarded due to a failure to defend or as a sanction for vexatious
                      litigation tactics.
13

14             “The district court’s decision whether to enter a default judgment is a discretionary one.”

15   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).         A plaintiff seeking a default judgment in a

16   civil case before the United States District Court generally relies upon Fed. R. Civ. P. 55, which states,

17   in pertinent part, as follows:

18            (a) Entering a Default. When a party against whom a judgment for affirmative relief is
                   sought has failed to plead or otherwise defend, and that failure is shown by affidavit
19                 or otherwise, the clerk must enter the party’s default.
              (b) Entering a Default Judgment.
20             (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum that can be made
              certain by computation, the clerk—on the plaintiff’s request, with an affidavit showing
21            the amount due—must enter judgment for that amount and costs against a defendant who
              has been defaulted for not appearing and who is neither a minor nor an incompetent
22            person.
              (2) By the Court. In all other cases, the party must apply to the court for a default
23            judgment. A default judgment may be entered against a minor or incompetent person
              only if represented by a general guardian, conservator, or other like fiduciary who has
24            appeared. If the party against whom a default judgment is sought has appeared
              personally or by a representative, that party or its representative must be served with
25            written notice of the application at least 7 days before the hearing. The court may
              conduct hearings or make referrals—preserving any federal statutory right to a jury
26            trial—when, to enter or effectuate judgment, it needs to:
              (A) conduct an accounting;
27            (B) determine the amount of damages;
              (C) establish the truth of any allegation by evidence; or
28            (D) investigate any other matter.

                                                           2
        Case 3:19-cv-00210-MMD-WGC Document 23 Filed 10/09/20 Page 3 of 4



 1           This Court previously determined that “no default may be entered if the party has filed a

 2   response indicating his intent to defend the action.” Stevo Design, Inc. v. SBR Mktg. Ltd., 968 F. Supp.

 3   2d 1082, 1086 (D. Nev. 2013).          Defendants have indicated their intent to defend this matter.

 4   Defendants have participated in the early mediation process. Therefore, Default is not warranted.

 5   III.    CONCLUSION

 6           As Defendants have unmistakably shown, they have not failed to plead or otherwise defend this

 7   action. Therefore, Plaintiff is not entitled to a default pursuant to Fed. R. Civ. P. 55. Also, Defendants

 8   have unmistakably shown they have participated in the pretrial process. Consequently, Plaintiff is not

 9   entitled to a default.

10           DATED this 9th day of October, 2020.

11                                                AARON D. FORD
                                                  Attorney General
12

13                                                By:          /s/ Douglas R. Rands
                                                            DOUGLAS R. RANDS, Bar No. 3572
14                                                          Senior Deputy Attorney General
15                                                          Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
       Case 3:19-cv-00210-MMD-WGC Document 23 Filed 10/09/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
 3   on this 9th day of October, 2020, I caused to be served a copy of the foregoing, OPPOSITION TO
 4   REQUEST FOR DEFAULT (ECF NO. 20), by U.S. District Court CM/CEF Electronic Filing on:
 5

 6   Robert Csech #51121
     Care of NNCC Law Librarian
 7   Northern Nevada Correctional Center
     P.O. Box 7000
 8   Carson City, NV 89702
     lawlibrary@doc.nv.gov
 9

10                                                           /s/ Roberta W. Bibee________
11                                                        An employee of the
                                                          Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      4
